Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 10-11 recite “another part of the primary nitrogen liquefaction stream” which is considered indefinite.  The claim previously recites “a part of the nitrogen liquefaction stream” but then only recites the optional “another part” of the stream.  As such, it is unclear if this means that the first “a part” is still just “a part” of the stream or the entirety of the stream.  For the purpose of examination, this limitation is interpreted that when the “another part” is not present, the “a part of” is just “the nitrogen liquefaction stream”.
Claim 1, line 12 recites “cooling the primary nitrogen liquefaction stream in a first heat exchange passage” which is considered indefinite.  The claim has recite “a part of a primary nitrogen liquefaction stream” and “another part of the primary nitrogen liquefaction stream”, the latter being an optional limitation, and as such it is unclear what is required by the limitation as it is unclear which stream is “the primary nitrogen liquefaction stream” and if it includes the part and the another part, or just the part.   This limitation is interpreted based on the previous indefinitess interpretation above.
Claim 1, lines 15-16 recite “expanding a first portion of the cooled primary nitrogen liquefaction stream extracted at a primary intermediate location of the first heat exchange passage” which is considered indefinite as the claims have not previously recited that any portion of the cooled primary 
Claim 1, line 17 recites “the warm turbine exhaust” in line 17 which lacks antecedent basis in the claims.  No warm turbine has been claimed and no subsequent exhaust is provided for and as such this limitation is indefinite. For the purpose of examination, this limitation is interpreted that there is also a warm turbine exhaust stream.
Claim 1, lines 21-22 recites “subcooling the primary nitrogen liquefaction stream to produce the subcooled liquid stream” which is considered indefinite.  It is unclear what stream is actually being subcooled to form the “subcooled liquid nitrogen stream”.  The claims have recited “a part of the primary nitrogen liquefaction stream”, “another part of the primary nitrogen liquefaction stream”, “the primary nitrogen liquefaction stream” and “the cooled primary nitrogen liquefaction stream”; and it is unclear which stream is the stream that is subcooled because it is unclear what stream is being sent to be subcooled as what happens to the not “first portion” of the cooled primary nitrogen liquefaction stream is unclear.  For the purpose of examination, this imitation is interpreted that some portion of the “primary nitrogen liquefaction stream” is cooled.
Claim 1, lines 24-25 recites “a first portion of the at least partially vaporized subcooled liquid nitrogen stream in a fourth heat exchange passage” which is considered indefinite as no “a first portion of the at least partially vaporized subcooled liquid nitrogen stream” has been recited previously resulting in the limitation being considered to lack antecedent basis in the claims.  Further, it has not previously been recited that the subcooled liquid nitrogen stream is split into portions or that it is at least partially vaporized which further renders the claim indefinite.  For the purpose of examination this limitation is interpreted that a portion of the subcooled liquid nitrogen is separated and sent to a fourth heat exchange passage where it is at least partially vaporized.
Claim 1, lines 30-46 recite two separate operating modes; however, they are not clearly distinct as the way they are claimed they can be interpreted to have the exact same limitations.  The claims direct second and third portions of the streams for operation but as claimed, the second and third portion are doing the same operation and the claims don’t clearly demarcate how the operations differ from each 
Claim 1, lines 34-35 recites “cooling the second portion of the effluent stream in a third heat exchange passage in the multi-pass brazed aluminum heat exchanger” and then “expanding the cooled second portion of the effluent stream in a third heat exchange passage in the multi-pass brazed aluminum heat exchanger”; however the claims have already required that “compressing a second portion of the effluent stream in a warm booster compressor” and it is unclear how this relates to that limitation.  For the purpose of examination, this limitation is interpreted that it is the second portion of the effluent stream after compression.
Claim 1, line 36 recites “a warm turbine exhaust” but claim 1 has already recited “the warm turbine exhaust” in line 17 and as such it this limitation is unclear because it is unclear if this is referring back to the same warm turbine exhaust or a different one.  For the purpose of examination, this limitation is interpreted to be the same warm turbine exhaust.
Claim 3 recites “expanding the second portion of the primary liquefaction stream in a liquid turbine disposed downstream of the multi-pass brazed aluminum heat exchanger or a throttle valve disposed downstream” which is considered indefinite.  The claims have not clearly established where the subcooling takes place or that it is downstream of the heat exchanger and as such this limitation is indefinite because there appears to be a missing step connecting the location of the second portion of the stream and the heat exchanger.  For the purpose of examination, this limitation is considered that at least in part the second portion of the primary liquefaction stream is downstream with respect to the system of the heat exchanger.  
Claim 5 recites “wherein the step of warming the cold turbine exhaust and the warm turbine exhaust in a second heat exchange passage” which is considered indefinite.  Claim 1 only requires that the streams are warmed in “one or more heat exchange passages” and that one of those is a “second heat exchange passage” so it is unclear what is being required by this limitation.  For the purpose of examination this limitation is understood that it is referring to the step of “warming the cold turbine exhaust and the warm turbine exhaust in one or more heat exchange passes”. 


Claim 7, lines 11-13 recite “expanding a first portion of the cooled primary nitrogen liquefaction stream extracted at a primary intermediate location of the first heat exchange passage” which is considered indefinite as the claims have not previously recited that any portion of the cooled primary nitrogen liquefaction stream has been extracted.  For the purpose of examination, this limitation is considered that first a first portion of the cooled primary nitrogen liquefaction stream is extracted from a primary intermediate location of the first heat exchange passage.
Claim 7, line 15 recites “the warm turbine exhaust” in line 17 which lacks antecedent basis in the claims.  No warm turbine has been claimed and no subsequent exhaust is provided for and as such this 
Claim 7, lines 19-20 recites “subcooling the primary nitrogen liquefaction stream to produce the subcooled liquid stream” which is considered indefinite.  It is unclear what stream is actually being subcooled to form the “subcooled liquid nitrogen stream”.  The claims have recited “a part of the primary nitrogen liquefaction stream”, “another part of the primary nitrogen liquefaction stream”, “the primary nitrogen liquefaction stream” and “the cooled primary nitrogen liquefaction stream”; and it is unclear which stream is the stream that is subcooled because it is unclear what stream is being sent to be subcooled as what happens to the not “first portion” of the cooled primary nitrogen liquefaction stream is unclear.  For the purpose of examination, this imitation is interpreted that some portion of the “primary nitrogen liquefaction stream” is cooled.
Claim 7, lines 22-23 recites “a first portion of the at least partially vaporized subcooled liquid nitrogen stream in a fourth heat exchange passage” which is considered indefinite as no “a first portion of the at least partially vaporized subcooled liquid nitrogen stream” has been recited previously resulting in the limitation being considered to lack antecedent basis in the claims.  Further, it has not previously been recited that the subcooled liquid nitrogen stream is split into portions or that it is at least partially vaporized which further renders the claim indefinite.  For the purpose of examination this limitation is interpreted that a portion of the subcooled liquid nitrogen is separated and sent to a fourth heat exchange passage where it is at least partially vaporized.
Claim 7, lines 30-46 recite two separate operating modes; however, they are not clearly distinct as the way they are claimed they can be interpreted to have the exact same limitations.  The claims direct second and third portions of the streams for operation but as claimed, the second and third portion are doing the same operation and the claims don’t clearly demarcate how the operations differ from each other.  For the purpose of examination, this limitation is interpreted that the second and third portions are completely separate stream portions.
Claim 7, lines 34-35 recites “cooling the second portion of the effluent stream in a third heat exchange passage in the multi-pass brazed aluminum heat exchanger” and then “expanding the cooled second portion of the effluent stream in a third heat exchange passage in the multi-pass brazed aluminum 
Claim 7, line 35 recites “a warm turbine exhaust” but claim 1 has already recited “the warm turbine exhaust” in line 17 and as such it this limitation is unclear because it is unclear if this is referring back to the same warm turbine exhaust or a different one.  For the purpose of examination, this limitation is interpreted to be the same warm turbine exhaust.
Claim 9 recites “expanding the second portion of the primary liquefaction stream in a liquid turbine disposed downstream of the multi-pass brazed aluminum heat exchanger or a throttle valve disposed downstream” which is considered indefinite.  The claims have not clearly established where the subcooling takes place or that it is downstream of the heat exchanger and as such this limitation is indefinite because there appears to be a missing step connecting the location of the second portion of the stream and the heat exchanger.  For the purpose of examination, this limitation is considered that at least in part the second portion of the primary liquefaction stream is downstream with respect to the system of the heat exchanger.  
Claim 11 recites “wherein the step of warming the cold turbine exhaust and the warm turbine exhaust in a second heat exchange passage” which is considered indefinite.  Claim 1 only requires that the streams are warmed in “one or more heat exchange passages” and that one of those is a “second heat exchange passage” so it is unclear what is being required by this limitation.  For the purpose of examination this limitation is understood that it is referring to the step of “warming the cold turbine exhaust and the warm turbine exhaust in one or more heat exchange passes”. 
Claim 11 recites “further comprises, warming the warm turbine exhaust in a sixth heat exchange passage… warming the cold turbine exhaust in the second heat exchange” which is considered indefinite as it is unclear how it relates to the limitation already requiring “at least  a second heat exchange passage”.  For the purpose of examination this limitation is understood that the two streams are each sent to the respective passages, with the cold turbine exhaust stream being the stream sent to the “at least a second heat exchange passage”.

While this is meant to be a comprehensive list of all issues in regard to 35 USC 112 in the claims, due to the length and nature of the claims, it may not be possible to indicate every issue in regard to 35 USC 112 and the Applicant is requested to perform a thorough review of the claims for any outstanding issues in regard to 35 USC 112. The applicant is also requested to proof-read any future amendments for any potential issues in regard to 35 USC 112 that can arise from the amendments due to the complexity of the claims.

Claims 2, 4, 6, 8, 10 are rejected as being dependent upon a rejected claim.
Allowable Subject Matter
The claims would appear to be allowable over the prior art if the rejection under 35 USC 112(b) were resolved; however, a full determination cannot be made until those rejections are addressed.  The closest prior art is Hirose et al. (US PB Pub 20160109180), Dubar (US Patent No. 5916260), which both teach substantially the structure of the invention but do not teach the dual modes or simultaneous liquid nitrogen/liquid natural gas production.  Turney (US PG Pub 20170038136) teaches simultaneous liquid nitrogen/liquid natural gas but ode snot teach the two modes of operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763